United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF THE AIR FORCE,
KEESLER AIR FORCE BASE, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1186
Issued: December 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 19, 2011 appellant filed a timely appeal of the December 14, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established a modification of OWCP’s June 15, 1999
wage-earning capacity determination.
On appeal, appellant contends that OWCP erred in determining his wage-earning
capacity as the physical demands of his assigned light-duty position were not within his
restrictions.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on November 4, 1997 appellant, then a 49-year-old heating,
ventilating and air conditioning mechanic, sustained a lumbar strain and disc herniation at L4-5
as a result of slipping on a ladder at work.2 It authorized lumbar surgery which he underwent on
June 1, 1998.
In a February 10, 1999 medical report, Dr. Charles J. Winters, a Board-certified
orthopedic surgeon, advised that appellant had lumbar intervertebral disc disorder with
myelopathy due to the accepted employment injuries. He reached maximum medical
improvement on November 18, 1998. Dr. Winters advised that appellant could perform lightduty work with permanent restrictions which included no lifting more than 5 to 10 pounds and no
frequent bending or stooping.
On February 17, 1999 appellant accepted the employing establishment’s job offer of the
same date for a full-time light-duty facility maintenance controller position. The light-duty
position had a compressed work schedule, eight days from 7:00 a.m. to 4:45 p.m. and on the
ninth day, 7:00 a.m. to 3:45 p.m. It involved processing written and call-in work requests via a
work information management system (WIMS). The computer data base assisted in prioritizing
work requests/job orders and creating daily/weekly/monthly reports in this regard. It
accomplished all daily labor recordings, summarizing and verifying craft efforts assigned to
sections which included, but were not limited to, man hours expended on work and job orders,
service calls, equipment maintenance operations, indirect activities, leave and supervision. The
physical requirements of the light-duty position involved occasional job site visits, extended
hours of research and development of computer products and other administrative actions and
ability to work under extreme pressure and display the highest degree of tact and courtesy
necessary for daily contact with all levels of personnel base-wide. On February 22, 1999
appellant returned to work in the accepted light-duty position.
On June 15, 1999 OWCP issued a decision finding that appellant’s actual earnings as a
facilities maintenance controller fairly and reasonably represented his wage-earning capacity. It
indicated that he worked more than 60 days in the light-duty position. OWCP reduced
appellant’s compensation to zero as his actual earnings equaled those of his date-of-injury
position.
On May 21, 2009 appellant complained to OWCP that the monitor at his desk was too
low and he had to sit five hours straight because his office was busy in his new job at the
visitor’s desk.
On January 25, 2010 appellant filed a claim for total wage-loss compensation (Form
CA-7) from December 1, 2009 to March 5, 2010. He stopped work on November 3, 2009.

2

In a prior appeal, the Board issued a decision on October 22, 1997 affirming an OWCP hearing representative’s
May 5, 1995 decision which found that appellant did not sustain a medical condition causally related to his exposure
to chemicals in the performance of duty. Docket No. 95-2684 (issued October 22, 1997).

2

In a November 4, 2009 report, Dr. Valerie R. Lenox, an internist, stated that she had
treated appellant for several years. She advised that he would not recover from his condition
which would likely continue to worsen.
In a November 6, 2009 report, Dr. William J. Evans, a Board-certified neurologist, stated
that he had followed appellant since May 5, 2009. Appellant had a history of multilevel
degenerative disc disease which caused cervical pain with radiation into the right side of his
head, shoulder and upper back. He also had occipital neuralgia with sharp shooting pains
radiating into the right posterior region of his head. Due to the above, Dr. Evans advised that
appellant was unable to work for any extended period of time without exacerbation. Appellant
was required to take pain medications that would result in cognitive side effects limiting his
ability to perform his work duties.
By letters dated February 12 and March 10, 2010, OWCP acknowledged receipt of
appellant’s CA-7 form. It advised him that the medical evidence of record was insufficient to
establish that he sustained a recurrence of disability. OWCP requested factual and medical
evidence.
In reports dated February 25 and April 14, 2010, James Meeks, a nurse practitioner,
advised that appellant had low back and neck pain and insomnia.
In a Form CA-7 dated November 17, 1999 and received by OWCP on March 11, 2010,
appellant requested leave buy back for time lost from work from November 3 to
December 4, 2009. A time analysis form (CA-7a) dated November 17, 2009 indicated that he
lost time from work from November 3 to 11, 2009 due to back pain.
In an April 7, 2010 report, Dr. Lenox advised that appellant had chronic back pain since
his November 4, 1997 employment injuries. She reviewed Dr. Evans’ assessment and findings
and concluded that they were related to the accepted injuries. Dr. Lenox reiterated her prior
opinion that appellant would not recover from his accepted back condition which would likely
continue to worsen.
By decision dated May 5, 2010, OWCP denied appellant’s recurrence of disability claim
for the period December 1, 2009 to March 5, 2010. It found that the medical evidence was
insufficient to establish that his clamed disability was causally related to his accepted
November 4, 1997 employment-related injuries.
Also, on May 5, 2010 OWCP advised appellant that the medical evidence of record was
insufficient to establish his claim for the period commencing November 3, 2009. It requested
factual and medical evidence.
In reports dated May 13 and June 10, 2010, Mr. Meeks reiterated his prior diagnoses of
low back and neck pain and insomnia. In a prescription with an illegible date, he ordered
physical therapy to treat appellant’s low back pain.
On June 9, 2010 OWCP issued a decision denying appellant’s recurrence claim for the
period November 3, 2009 to March 5, 2010. It found that the medical evidence failed to
establish that his claimed disability was causally related to the accepted injuries.
3

Appellant requested an oral hearing.
A June 16, 2010 report from appellant’s physical therapist addressed the treatment of his
low back pain.
In a November 3, 2009 report, Dr. Evans noted that appellant continued to suffer from
pain in his upper back at his injury site from cervical surgery. Appellant also had a lot of neck
pain and stiffness. He experienced a sharp shooting pain mostly up the right side of his head and
down his right leg. Dr. Evans listed his findings on physical and neurological examination. He
diagnosed occipital neuralgia. Dr. Evans noted appellant’s back, neck and right-sided headache
symptoms and stated that prior cervical magnetic resonance imaging (MRI) scan reports showed
multilevel degenerative changes. He also diagnosed disturbance of skin sensation. Dr. Evans
noted that appellant complained of pain radiating down his right leg since his heart cauterization
in January 2009. He also reported a hematoma from the cauterization. Based upon the
distribution, Dr. Evans advised that appellant likely suffered from femoral neuropathy. A brain
MRI scan report showed some chronic ischemic changes. Appellant took aspirin and had risk
factors for diabetes and hypertension. In an August 3, 2010 report, Dr. Evans stated that
appellant’s headaches were improving. Appellant had continuing back pain. Dr. Evans listed his
findings on physical examination and diagnosed back pain.
At the September 23, 2010 hearing, appellant testified that his facility maintenance
controller position was supposed to allow him to move about with only intermittent sitting, but
he sat all day taking telephone calls. The prolonged sitting caused a worsening of his low and
upper back pain and occipital neuralgia. Appellant contended that, although OWCP had only
accepted his claim for a low back condition, his upper back and headaches had existed since his
November 4, 1997 employment injuries. He testified that in January 2009 he was reassigned to a
new position due to downsizing. The position involved sitting at a desk all day, stooped over
processing identification badges and passes. This activity worsened appellant’s low back and
neck pain and required him to take additional pain medications which interfered with his ability
to concentrate at work.
In a December 14, 2010 decision, an OWCP hearing representative affirmed the June 9,
2010 decision. He found that appellant failed to establish that modification of the June 15, 1999
wage-earning capacity determination was warranted. Appellant had not shown that the June 15,
1999 determination was made in error or that a material change in the nature and extent of his
injury-related conditions.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.3 OWCP’s procedure manual provides that, “[i]f a
formal loss of wage-earning capacity decision has been issued, the rating should be left in place
unless the claimant requests resumption of compensation for total wage loss. In this instance the
3

Katherine T. Kreger, 55 ECAB 633 (2004).

4

[claims examiner] will need to evaluate the request according to the customary criteria for
modifying a formal loss of wage-earning capacity.”4
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.5 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.6
In addition, Chapter 2.814.11 of OWCP’s procedure manual contains provisions
regarding the modification of a formal loss of wage-earning capacity. The relevant part provides
that a formal loss of wage-earning capacity will be modified when: (1) the original rating was in
error; (2) the claimant’s medical condition has changed; or (3) the claimant has been vocationally
rehabilitated. OWCP’s procedures further provide that the party seeking modification of a
formal loss of wage-earning capacity decision has the burden to prove that one of these criteria
has been met. If it is seeking modification, it must establish that the original rating was in error,
that the injury-related condition has improved or that the claimant has been vocationally
rehabilitated.7
Section 8115(a) of FECA provides that the wage-earning capacity of an employee is
determined by his actual earnings if his actual earnings fairly and reasonably represent his wageearning capacity.8 The Board has stated, generally, wages actually earned are the best measure
of a wage-earning capacity and in the absence of evidence showing that they do not fairly and
reasonably represent the injured employee’s wage-earning capacity, must be accepted as such
measure.9 However, wage-earning capacity may not be based on an odd-lot or make-shift
position designed for an employee’s particular needs or a position that is seasonal in an area
where year-round employment is available.10 Wage-earning capacity may only be based on a
temporary or part-time position if the position held by the employee at the time of injury was a

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995).
5

Stanley B. Plotkin, 51 ECAB 700 (2000).

6

Id.

7

See Federal (FECA) Procedure Manual, supra note 4, at Chapter 2.814.11 (June 1996).

8

5 U.S.C. § 8115(a).

9

Floyd A. Gervais, 40 ECAB 1045, 1048 (1989); Clyde Price, 32 ECAB 1932, 1934 (1981). Disability is
defined in the implementing federal regulations as the incapacity, because of an employment injury, to earn the
wages the employee was receiving at the time of injury. 20 C.F.R. § 10.5(f). Once it is determined that the actual
wages of a given position represent an employee’s wage-earning capacity, OWCP applies the principles enunciated
in Albert C. Shadrick, 5 ECAB 376 (1953), in order to calculate the adjustment in the employee’s compensation.
10

See James D. Champlain, 44 ECAB 438, 440-41 (1993); Federal (FECA) Procedure Manual, supra note 4 at
Chapter 2.814.7a(1) (July 1997).

5

temporary or part-time position.11 OWCP’s procedures direct that a wage-earning capacity
determination based on actual wages be made following 60 days of employment.12
ANALYSIS
On November 4, 1997 appellant sustained lumbar strain and disc herniation at L4-5 as a
result of slipping on a ladder at work. After a period off work, he began working on a full-time
basis on February 22, 1999 in a light-duty facility maintenance controller position. The position
required processing written and call-in work requests using WIMS which assisted in prioritizing
work requests/job orders and creating daily/weekly/monthly reports in this regard and
accomplished all daily labor recordings, summarizing and verifying craft efforts assigned to
sections which included, but were not limited to man hours expended on work and job orders,
service calls, equipment maintenance operations, indirect activities, leave and supervision. The
physical requirements of the light-duty position involved occasional job site visits, extended
hours of research and development of computer products and other administrative actions and
ability to work under extreme pressure and display the highest degree of tact and courtesy
necessary for daily contact with all levels of personnel base-wide. Based on this position,
OWCP reduced appellant’s compensation to zero after finding that his actual earnings as a
facility maintenance controller fairly and reasonably represented his wage-earning capacity.
Appellant later filed claims for compensation from November 3, 2009 to March 5, 2010 due to
back pain.
The Board finds that OWCP’s determination that appellant’s actual earnings as a facility
maintenance controller beginning February 22, 1999 fairly and reasonably represented his
wage-earning capacity was consistent with section 8115(a) of FECA which provides that the
wage-earning capacity of an employee is determined by his actual earnings if his actual earnings
fairly and reasonably represent his wage-earning capacity.13 OWCP properly noted that he had
received actual earnings as a facility maintenance controller for more than 60 days in that he had
been working in the position since February 22, 1999 when OWCP issued its June 15, 1999
decision and there is no evidence that his earnings in this position did not fairly and reasonably
represent his wage-earning capacity. The facility maintenance controller position was not an
odd-lot or make-shift position designed for appellant’s particular needs and it was not seasonal in
nature.14 Moreover, the position was not a temporary or part-time position.15
The evidence does not show that appellant’s actual earnings as a facility maintenance
controller did not fairly and reasonably represent his wage-earning capacity and OWCP properly

11

Federal (FECA) Procedure Manual, supra note 4 at Chapter 2.814.7a(1), (3) (July 1997).

12

Id. at Chapter 2.814.7c (December 1993).

13

See supra note 9 and accompanying text.

14

See supra note 10 and accompanying text.

15

See supra note 11 and accompanying text.

6

adjusted his compensation based on this wage-earning capacity determination.16 For these
reasons, appellant has not shown that OWCP’s original determination with regard to his wageearning capacity was erroneous.
Appellant did not allege that he was retrained or otherwise vocationally rehabilitated and,
as noted, there is no evidence that the original wage-earning capacity determination was
erroneous. Furthermore, the Board finds that the evidence does not establish a material change
in his employment-related conditions.
Dr. Lenox’s reports found that appellant would not recover from his back condition and
the condition would likely continue to worsen. However, she did not explain why his accepted
conditions worsened and prevented him from performing the facility maintenance controller
position or otherwise establish that OWCP improperly determined his wage-earning capacity.17
The Board finds, therefore, that Dr. Lenox’s reports are of diminished probative value.
Dr. Evans’ reports found that appellant had occipital neuralgia with sharp shooting pains
radiating into the right posterior region of his head which prevented him from working for any
extended period of time without exacerbation of the conditions. He stated that appellant’s pain
medication for the diagnosed condition had cognitive side effects that would limit his ability to
perform his work duties. Dr. Evans advised that appellant also had disturbance of skin sensation.
He stated that appellant complained of pain radiating down his right leg and sustained a
hematoma since undergoing cauterization in January 2009. Based on the distribution, Dr. Evans
advised that appellant likely had femoral neuropathy. Lastly, he advised that appellant suffered
from back pain. While Dr. Evans opined that appellant was totally disabled for work, the Board
notes that OWCP has not accepted his claim for occipital neuralgia or disturbance of skin
sensation. For conditions not accepted by OWCP as being employment related, it is the
employee’s burden to provide rationalized medical evidence sufficient to establish causal
relation, not OWCP’s burden to disprove such relationship.18 Dr. Evans provided no rationale
explaining how appellant’s occipital neuralgia and disturbance of skin sensation conditions were
caused or related to the November 4, 1997 injuries. Further, the Board has consistently held that
pain is a symptom, not a compensable medical diagnosis19 and a medical report is of limited
probative value on the issue of causal relationship if it contains a conclusion regarding causal
relationship which is unsupported by medical rationale.20 Dr. Evans did not explain how
slipping on a ladder would cause or contribute to the claimed back condition. In light of his
failure to provide medical rationale in support of his opinions, the Board finds that Dr. Evans’
reports are of diminished probative value.21 Accordingly, the Board finds that the record lacks
16

OWCP properly applied the principles enunciated in Albert C. Shadrick, 5 ECAB 376 (1953), in order to
calculate the adjustment in appellant’s compensation.
17

See Norman F. Bligh, 41 ECAB 230, 237-38 (1989).

18

Alice J. Tysinger, 51 ECAB 638 (2000).

19

Robert Broome, 55 ECAB 339 (2004); C.F., Docket No. 08-1102 (issued October 10, 2008).

20

T.M., Docket No. 08-0975 (issued February 6, 2009).

21

S.S., 59 ECAB 315, 322 (2008); Cecilia M. Corley, 56 ECAB 662 (2005); George Randolph Taylor, 6 ECAB
986, 988 (1954).

7

medical evidence showing that an injury-related condition prevented appellant from working as a
facility maintenance controller.
The reports of Mr. Meeks, a nurse practitioner, and appellant’s physical therapist are of
no probative value because neither a nurse practitioner22 nor a physical therapist23 is a physician
as defined under FECA.
Appellant did not submit sufficient medical evidence to establish that the 1999 wageearning determination was erroneous or that there has been a material change in the accepted
conditions. For the stated reasons, he did not meet his burden of proof to establish that OWCP’s
wage-earning capacity decision should be modified.
On appeal, appellant contended that OWCP erred in determining his wage-earning
capacity as the physical demands of the facility maintenance controller position exceeded his
restrictions. After his injury, he returned to light-duty work on February 22, 1999. Appellant
accepted the position without contending that the light-duty requirements were outside his work
restrictions and worked for 10 years before stopping on November 3, 2009. He did not present
any evidence that the light-duty position was not suitable or outside his work restrictions and the
record contains no probative evidence on this issue. The Board finds that appellant did not meet
his burden of proof to establish that OWCP erred in finding that his actual earnings in the facility
maintenance controller position represented his wage-earning capacity.
Appellant may request modification of the wage-earning capacity determination
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that appellant has failed to establish that modification of OWCP’s wageearning capacity determination was warranted.

22

See 5 U.S.C. § 8101(2); L.D., 59 ECAB 648 (2008).

23

A.C., Docket No. 08-1453 (issued November 18, 2008).

8

ORDER
IT IS HEREBY ORDERED THAT the December 14, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 22, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

